Citation Nr: 1706595	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-41 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for head injuries.

3.  Entitlement to service connection for a left hip disorder, claimed as secondary to service-connected knee disabilities.

4.  Entitlement to service connection for depression, claimed as secondary to service-connected knee disabilities.

5.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee.

6.  Entitlement to a compensable disability rating for bilateral pes planus.

7.  Entitlement to a compensable disability rating for appendicitis, status post appendectomy.

(The appeal of entitlement to waiver of recovery of the debt of $9,775.90, due to overpayment of VA benefits will be addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served from July 1977 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2007, the Veteran testified at a local hearing before a decision review officer at the RO.  A transcript of the hearing is associated with the claims file.

In February 2013, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded these claims in February 2013 in order for the AOJ to provide the Veteran with a videoconference hearing before a Veterans Law Judge as to the claims on appeal.  The Veteran was thereafter provided a letter from the AOJ dated March 2016 indicating that he was scheduled for a hearing in April 2016.  Prior to the scheduled hearing, the Veteran submitted a request in March 2016 to reschedule his hearing any time after July 2016 as he was due to be released from prison at that time.  A review of the record reveals that the Veteran has not yet been rescheduled for a Board hearing. 

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104  (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. Additionally, electronic hearings known as videoconference hearings may be scheduled when suitable facilities and equipment are available.  38 C.F.R. §20.700(e) (2016).  In the present appeal, neither the Veteran, nor his representative, has withdrawn the request for a Board hearing.  Further, the Veteran has now requested a Travel Board hearing instead of a videoconference hearing.  See the Veteran's Informal Hearing Presentation (IHP) dated October 2016.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in Chicago, Illinois.  The Veteran and his representative should be notified of the date and time of the hearing.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




